DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed August 9th 2021, claims 1-21 are pending for examination with a January 22nd 2019 priority date under 35 USC §119(e).
	According to the present Amendment, claims 1-3, 5, 8-10, and 13-14 are amended. Claim 18 is canceled and claims 19-21 are newly added.
	In view of the present Amendment, rejections to claims 1-12 under 35 USC §101 are withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-17 and 19-21 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	In claim 1, the newly amended feature, “the user’s intent related content comprises a desire or plan to accomplish the activity”, is unclear because of lack of description offered in the Specification of the 
	Claim 2 recites a feature, “the user initiates the signal by the activity that may include at least one of the user interacting with a physical surface, a physical document, a virtual document…”, that is unclear. It is unclear because user actions, such as interacting with a physical surface or a physical document, are not patentable. Claim 2 is rejected for the rationale given for claim 1 in the present Office action until further clarification provided.
	Claim 8 recites a user action, “initiating a command from the virtual keyboard…”, such as typing on a virtual keyboard that is not patentable. Claim 8 is rejected for the rationale given for claim 7 in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
8.	Claims 1-5, 9-10, 13-14, 17, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Adams et al. (US 10,770,092), hereinafter Adams, and further in view of Laves et al. (US 2007/0279315), hereinafter Laves.
Claim 1
“receiving a signal, by a processor, that represents a user's intent related content through a sensor or an input device on a user interface device, wherein the user initiates the signal by an activity” Adams col.32 lines 16-19 discloses “[a]n intent classification (IC) module 764 parses the query to determine an intent or intents for each identified domain, where the intent corresponds to the action to be performed that is responsive to the query”;

“wherein the user’s intent related content comprises a desire or plan to accomplish the activity, wherein the user interface device comprises a two-sided contextually related display medium, configured to display a communication to the user and an observer” Laves Figure 1A illustrates a foldable composite display of a portable electronic device; and Laves [0032] discloses “a user can view content on a portable electronic device … the ‘content’ include, without limitation, text, photographs, … Such content may be displayed, for example, in the context of an electronic newspaper, electronic magazine, electronic book (eBook), electronic document, Web site, movie, or TV show…”, which inherently discloses the “contextually related display medium” as claimed;

“wherein the activity is at least one of a physical activity, a mental activity, and environmental stimulus, an independent received digital message from a third party, and combinations thereof” Adams col.32 lines 16-19 discloses “[a]n intent classification (IC) module 764 parses the query to determine an intent or intents for each identified domain, where the intent corresponds to the action to be performed that is responsive to the query”;

“sending the signal to an interpretation unit, wherein the interpretation unit comprises: a converter, wherein the converter converts the signal corresponding to the user's intent related content to a digital signal” Adams col.31 lines 5-12 discloses “the NLU process takes textual input (such as processed from ASR 703 based on the utterance input audio 700) and attempts to make a semantic interpretation of the text. That is, the NLU process determines the meaning behind the text based on the individual words and then implements that meaning. NLU processing 705 interprets a text string to derive an intent or a desired action from the user as well as the pertinent pieces of information in the text”;

“an intent database, wherein the intent database includes intents associated with curated signals; a message database, wherein the message database includes messages corresponding to curated intents” Adams col.32 lines 23-25 discloses “[a] voice-message intent database, meanwhile may link words and phrases such as ‘send a message,’ ‘send a voice message,’ ‘send the following,’ or the like”;

“a comparator, wherein the comparator generates at least one of an intent and a message corresponding to the intent by comparing the digital signal to curated signals in the intent database and by comparing the intent to curated intents in the message database” Adams col.32 lines 25-28 discloses “[t]he IC module 764 identifies potential intents for each identified domain by comparing words in the query to the words and phrases in the intents database 778”;

“sending the intent and the message to a user interface controller to display the intent and the message; and displaying the intent and the message on the two-sided contextually related display medium to the user and the observer” Adams col.31 lines 14-18 discloses “if a spoken utterance is processed using ASR 703 and outputs the text ‘play You`re Welcome’ the NLU process may determine that the user intended for the device to output audio corresponding to the song ‘You`re Welcome’”.

Adams and Laves disclose analogous art. However, Adams does not spell out the “two-sided display” as recited above. It is disclosed in Laves. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Laves into Adams to enhance its displaying functions.

Claim 2
“wherein the user initiates the signal by the activity that may include at least one of the user interacting with a physical surface, a physical document, a virtual document, and combinations thereof” Adams col.32 lines 16-19 discloses “[a]n intent classification (IC) module 764 parses the query to determine an intent or intents for each identified domain, where the intent corresponds to the action to be performed that is responsive to the query”.

Claim 3
“wherein the user interface device comprises at least one of an augmented reality headset, a transparent or semi-transparent screen, an optical projection, a medium through which the user and the observer would see one another and combinations thereof” Adams col.38 lines 60-61 discloses “a wired headset or a wireless headset”.

Claim 4
“wherein the user interface controller may select to display at least one of the intent, the message and combinations thereof” Adams col.31 lines 14-18 discloses “if a spoken utterance is processed using ASR 703 and outputs the text ‘play You`re Welcome’ the NLU process may determine that the user intended for the device to output audio corresponding to the song ‘You`re Welcome’”.

Claim 5
“displaying the intent to a contextually related display to the observer” Adams col.31 lines 14-18 discloses “if a spoken utterance is processed using ASR 703 and outputs the text ‘play You`re Welcome’ the NLU process may determine that the user intended for the device to output audio corresponding to the song ‘You`re Welcome’”.

Claim 9
“wherein the activity is the independently received digital message from the third party” Adams col.42 lines 42-58 discloses “a parent, guardian, or friend connected to the same account of the user may send message data via the companion application… Upon receipt of the message data… a notification of the received message… presenting a message icon on the display”.

Claim 10
“determining if the intent database and the message database include the intent or the message, wherein at least one of the intent database and the message database is located on the user interface device” Adams col.32 lines 23-25 discloses “[a] voice-message intent database, meanwhile may link words and phrases such as ‘send a message,’ ‘send a voice message,’ ‘send the following,’ or the like”.

Claims 13-14 & 17 & 19
Claims 13-14, 17, and 19 are rejected for the similar rationale given for claims 1, 3, 4, and 1 respectively.

9.	Claims 6-8, 11, 16, and 20-21 are rejected under 35 U.S.C. §103 as being unpatentable over Adams et al. (US 10,770,092), hereinafter Adams, in view of Laves et al. (US 2007/0279315), hereinafter Laves, and further in view of Harvey et al. (US 2018/0173323), hereinafter Harvey.
Claim 6
“wherein the contextually related display is a portion of a transparent, semi-transparent, or projected screen on the
user interface device” Harvey [0067] discloses “[t]he display can include transparent, semi-transparent or non-transparent displays” and Harvey [0158] discloses “a layer could be highlighting the alphanumeric characters the user is hovering over, a layer could be the hands of the user (semi-transparent, maybe only parts of the hands, etc.). The layers can be contextually relevant, meaning they can change based upon current virtual reality context or other stimuli”.

Adams , Laves, and Harvey disclose analogous art. However, Adams does not spell out the “transparent, semi-transparent, non-transparent” display as recited above. It is disclosed in Harvey. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Harvey into Adams to enhance its displaying functions.

Claim 7
“wherein the signal is a request to display a virtual keyboard on the user interface device” Harvey [0077] discloses “the AR system may render a virtual computer keyboard and virtual trackpad to appear on a surface”.

Claim 8
“initiating a command from the virtual keyboard to communicate to the observer” Harvey [0077] discloses “the AR system may render a virtual computer keyboard and virtual trackpad to appear on a surface”.

Claim 11
“wherein at least one of the intent database and the message database is located on a cloud server or local edge computing device” Harvey [0068] discloses “a networked-based computer, including a remote server; a cloud-based computer”.

Claim 16
“wherein the transparent or semi-transparent screen is replaced by two non-transparent displays, wherein the two
non-transparent displays show contextually related information” Harvey [0067] discloses “[t]he display can include transparent, semi-transparent or non-transparent displays”.

Claim 20
“identifying non-textual intent content from at least one of the intent and the message, the non-textual intent content, including emojis, 3D objects, images, sounds, and video” Adams col.2 line 63 discloses “avatar and emojis” and Harvey [0075] discloses “a 3D motion controller;

“rendering an asymmetric presentation from the intent, the message, and the non-textual intent content, the asymmetric presentation comprising at least one of: a language-translated intent; a language-translated message; a mirrored version of the message; a language-translated version of the sounds; and a mirrored version of the emojis, the 3D objects, the image and the video; and displaying the asymmetric presentation on the two-sided contextually related display medium to the observer” Laves Figures 1A-1D depict left-right and up-down asymmetric presentations.

Claim 21
Claim 21 is rejected for the rationale given for claim 20.

10.	Claims 12 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Adams et al. (US 10,770,092), hereinafter Adams, in view of Laves et al. (US 2007/0279315), hereinafter Laves, and Harvey et al. (US 2018/0173323), hereinafter Harvey, and further in view of Lim et al. (US 2012/0026290), hereinafter Lim.
Claim 12
“updating at least one of the intent database and the message database with the desired intent or the desired message” Lim [0089] discloses “[t]he object information database stored in the memory 160 can be downloaded or updated from a database of the external server via the wireless communication unit”.
Adams, Laves, Harvey, and Lim disclose analogous art. However, Adams does not spell out the “updating the intent database” as recited above. It is disclosed in Lim. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Lim into Adams to enhance its database storage functions.

Claim 15
“wherein the transparent or semi-transparent screen is a transparent organic light emitting diode (TOLED) screen or a projection on a semi-reflective medium” Lim [0068] discloses “a representative example for the transparent display, there is TOLED (transparent OLED) or the like”.

Response to Arguments
11.	Applicant's arguments filed August 9th 2021 have been fully considered but they are not persuasive.
	Applicant argues that “[o]ne of ordinary skill in the art will recognize that ‘typing’ is an accepted term for motions used to interact actuate specific portions of a physical or virtual keyboard to indicate selection of characters of writing or functional operations presented via particular keys of the keyboard. Merriam Webster defines ‘physical’ inter alia as ‘having material existence : perceptible especially through the senses and subject to the laws of nature’ and ‘of or relating to the body’ and ‘activity’ as ‘the quality or state of being active’ …”. Said argument is not persuasive because claim 2 is not rejected for “typing is not related to the body and activity” but for the “user activity”. User activities are user action that is not patentable.
	Further, applicant argues that “Adams reference does not disclose nor inherently include … ‘displaying the intent and the message on the two-sided contextually related display medium to the user and the observer’ as in amended claims 1 and 13”. Accordingly, a newly cited reference, Laves et al., is applied in the present Office action.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175